Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 12/8/2021.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of SHINDE and Mehr fails to disclose the features in a particular manner as claimed.
	SHINDE discloses a system and method for batch monitoring of performance of an information technology system are provided. The method includes configuring log collection, email and incidents of a batch job using a configuration manager, capturing a start of a batch job and event log and stream the captured data to an analytical engine, predicting an end time for the batch job and initiate the collection of a plurality of environment data including the CPU and memory data at a pre-determined frequency, increasing the frequency of the data collection, and generating alert to the concerned personnel of the client device and subsequently initiating the troubleshooting procedure when a slowness in the data collection is detected by the analytical engine, completing the troubleshooting procedure by the analytical engine when an auto-correction mechanism is enabled, and generating a report for historical reference and storing the generated report in a database for further references.

	However, the combined teaching of SHINDE and Mehr fails to teach at each of a plurality of time steps: accessing a data stream to obtain one or more data values corresponding to the time step that result from operations performed by a computer system of one or more computers, the data values being descriptive of the operations performed by the computer system; processing an input comprising the data values corresponding to the time step using a data disaggregation machine learning model and in accordance with a set of data disaggregation machine learning model parameters of the data disaggregation machine learning model to generate, a compressed representation of the data values corresponding to the time step; jointly processing: (i) the data values corresponding to the time step, and (ii) the compressed representation of the data values corresponding to the time step, using a control system model and in accordance with a set of control system model parameters to generate  an output specifying commands to modify the operations performed by the computer system; and providing, to the computer system, the commands to modify the operations performed by the computer system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168